Exhibit 10.1

 

SECOND AMENDMENT TO FIVE-YEAR SENIOR CREDIT AGREEMENT

 

This SECOND AMENDMENT TO FIVE-YEAR SENIOR CREDIT AGREEMENT (this “Second
Amendment”), dated as of December 9, 2015, among TYCO ELECTRONICS GROUP S.A.
(the “Borrower”), TE CONNECTIVITY LTD. (the “Guarantor”), the Lenders party
hereto, DEUTSCHE BANK AG NEW YORK BRANCH, as Existing Administrative Agent (as
defined below), BANK OF AMERICA, N.A., as Successor Administrative Agent (as
defined below) (in such capacity, the “Administrative Agent”), MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, BNP PARIBAS SECURITIES CORP., CITIGROUP
GLOBAL MARKETS INC., DEUTSCHE BANK SECURITIES INC., and J.P. MORGAN SECURITIES
LLC, as Joint Lead Arrangers and Joint Bookrunners (in such capacity, each a
“Joint Lead Arranger”), DEUTSCHE BANK SECURITIES INC. and JPMORGAN CHASE BANK,
N.A., as Co-Syndication Agents (in such capacity, each a “Co-Syndication Agent”)
and BNP PARIBAS SECURITIES CORP. and CITIBANK, N.A., as Co-Documentation Agents
(in such capacity, each a “Co-Documentation Agent”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings given to them in
the Credit Agreement referred to below, as amended by this Second Amendment. 
References to Sections or Schedules are references to Sections of, or Schedules
to, the Credit Agreement, as applicable, unless otherwise stated.

 

RECITALS

 

WHEREAS, the parties hereto are parties to that certain Five-Year Senior Credit
Agreement, dated as of June 24, 2011 and amended as of August 2, 2013 (as
amended, restated, amended and restated, modified and/or supplemented prior to,
but not including, the date hereof, the “Credit Agreement”), among the Borrower,
the Guarantor, the Lenders party thereto, Deutsche Bank AG New York Branch, as
Existing Administrative Agent (as defined in the Resignation and Appointment
Agreement described below, the “Existing Administrative Agent”), the Joint Lead
Arrangers, Bank of America, N.A. and JPMorgan Chase Bank N.A., as Co-Syndication
Agents and BNP Paribas and Citibank, N.A., as Co-Documentation Agents;

 

WHEREAS, pursuant to that certain Notice of Resignation as Administrative Agent,
dated as of the date hereof, Deutsche Bank AG New York Branch has delivered
notice of its resignation as the Existing Administrative Agent to the Borrower
and the Lenders in accordance with Article VII of the Credit Agreement;

 

WHEREAS, Bank of America, N.A. (“BofA”) desires to be appointed, and the
Borrower wishes to appoint BofA, as the Successor Administrative Agent (as
defined in the Resignation and Appointment Agreement described below) under the
Credit Agreement and other Loan Documents, pursuant to that certain Resignation
and Appointment Agreement, dated as of the date hereof (the “Resignation and
Appointment Agreement”), among the Guarantor, the Borrower, the Existing
Administrative Agent and the Successor Administrative Agent; and

 

WHEREAS, the parties hereto desire to amend the Credit Agreement pursuant to the
terms and conditions set forth herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      Amendments and Agreements With Respect
to the Credit Agreement.

 

(i)                                     The preamble to the Credit Agreement is
hereby amended by deleting the text “DEUTSCHE BANK AG NEW YORK BRANCH” appearing
therein and inserting the text “BANK OF AMERICA, N.A.” in lieu thereof.

 

(ii)                                  Section 1.01 of the Credit Agreement is
hereby amended by adding the following new definitions in the appropriate
alphabetical order:

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) OFAC or the U.S. Department of
State or (b) to the knowledge of the Guarantor or the Borrower, the European
Union or Her Majesty’s Treasury of the United Kingdom, in each case required to
be observed by the Borrower and its Subsidiaries.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (at the time of this Agreement, the Crimea
region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person or vessel listed in any
Sanctions-related list of designated or blocked Persons maintained by OFAC, the
U.S. Department of State, the European Union or Her Majesty’s Treasury of the
United Kingdom, (b) any Person organized or resident in a Sanctioned Country
where doing business with such Person would be in violation of any applicable
Sanctions law required to be observed or (c) to the knowledge of the Borrower,
any Person owned or controlled by, or acting on behalf of, any such Person.

 

“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment to Five-Year Senior Credit Agreement, dated as of December 9, 2015,
among the Borrower, the Guarantor, the Lenders party thereto and the
Administrative Agent.

 

(iii)                               The definition of “Administrative Agent”
appearing in Section 1.01 of the Credit Agreement is hereby amended by deleting
the text “Deutsche Bank AG New York Branch” and inserting the text “Bank of
America, N.A.” in lieu thereof

 

(iv)                              The definition of “Eurodollar Reserve
Percentage” appearing in Section 1.01 of the Credit Agreement is hereby amended
by inserting the text “means,” immediately following the text “‘Eurodollar
Reserve Percentage’” appearing therein.

 

(v)                                 The definition of “Federal Funds Effective
Rate” appearing in Section 1.01 of the Credit Agreement is hereby amended by
inserting the following sentence at the conclusion thereof: “Notwithstanding the
foregoing, in no event shall the Federal Funds Effective Rate be less than
zero.”

 

2

--------------------------------------------------------------------------------


 

(vi)                              The definition of “Interest Period” appearing
in Section 1.01 of the Credit Agreement is hereby amended by deleting the text
“nine or” appearing therein.

 

(vii)                           The definition of “LIBO Rate” appearing in
Section 1.01 of the Credit Agreement is hereby amended by adding the following
new sentence immediately following the final sentence therein: “Notwithstanding
the foregoing, in no event shall the LIBO Rate be less than zero.”

 

(viii)                        The definition of “Maturity Date” appearing in
Section 1.01 of the Credit Agreement is hereby amended by deleting the text
“August 2, 2018” appearing therein and inserting the text “December 9, 2020” in
lieu thereof.

 

(ix)                              Section 2.03(b) of the Credit Agreement is
hereby amended by deleting the text “nine or” appearing therein.

 

(x)                                 Section 2.10(a)(ii) of the Credit Agreement
is hereby amended by deleting the text “Applicable Facility Fee Rate” appearing
therein and inserting the text “Facility Fee” in lieu thereof.

 

(xi)                              Section 2.13(a) of the Credit Agreement is
hereby amended by inserting the text “, New York City time,” immediately
following the text “4:00 p.m.” appearing therein.

 

(xii)                           Section 3.03 of the Credit Agreement is hereby
amended by inserting the text “and” immediately preceding clause (b) therein.

 

(xiii)                        Section 3.04(b) of the Credit Agreement is hereby
amended by deleting the text “September 28, 2012” appearing therein and
inserting the text “September 25, 2015” in lieu thereof.

 

(xiv)                       Section 3.04(b), 3.05(a), and 3.05(b) of the Credit
Agreement are each hereby amended by deleting the text “First Amendment
Effective Date” appearing therein and inserting the text “the Second Amendment
Effective Date” in lieu thereof.

 

(xv)                          Section 3.12 is hereby restated in its entirety as
follows:

 

“3.12  Anti-Terrorism Laws.

 

(a) Neither the Borrower, the Guarantor nor any of its Subsidiaries is in
violation of the foreign assets control regulations of the U.S. Treasury
Department’s Office of Foreign Asset Control (“OFAC”) (31 CFR, Subtitle B,
Chapter V, as amended), Executive Order No. 13224 on Terrorist Financing
effective September 24, 2001 (the “Executive Order”), the Act or, to the
knowledge of the Guarantor and the Borrower, any sanctions or requirements
imposed under similar laws or regulations enacted or enforced by the European
Union or Her Majesty’s Treasury of the United Kingdom required to be observed by
the Guarantor and its Subsidiaries (collectively, the “Anti-Terrorism Laws”), in
each case in which could reasonably be expected to have a Material Adverse
Effect or except as described in the Guarantor’s filings of Forms 10-K, 10-Q or
8-K.  Neither the Borrower, the Guarantor nor any of its Subsidiaries is any of
the following:

 

3

--------------------------------------------------------------------------------


 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a Person that is named as a “specially
designated national and blocked person” on the most current list published by
the OFAC at its official website or any replacement website or other replacement
official publication of such list; or

 

(iv)                              to the knowledge of the Guarantor and the
Borrower, a Person that is subject to any economic or financial sanctions or
trade embargoes imposed, administered or enforced from time to time by the
European Union or Her Majesty’s Treasury of the United Kingdom required to be
observed by the Guarantor and its Subsidiaries.

 

(b)                                 Neither the Borrower, the Guarantor nor any
of its Subsidiaries (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of a Person
described in Section 3.12, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law; provided that to the extent the foregoing representation pertains to
Anti-Terrorism Laws of the European Union or Her Majesty’s Treasury of the
United Kingdom, such representation is made only to the knowledge of the
Guarantor and Borrower.”

 

(xvi)                       The first sentence of Section 4.02 of the Credit
Agreement is hereby amended by inserting the text “(other than any conversion or
continuation of any Loan)” immediately following the word “Borrowing” appearing
therein.

 

(xvii)                    Section 5.06 of the Credit Agreement is hereby amended
by inserting the following sentence at the conclusion thereof:

 

“The Borrower will not request any Borrowing, and the Borrower shall not,
directly or indirectly, use or otherwise make available, and the Guarantor and
the Borrower shall procure that its Subsidiaries and, to the knowledge of the
Borrower and the Guarantor, its or their respective directors, officers and
employees shall not, directly or indirectly, use or otherwise make available,
the proceeds of any Borrowing for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except, in each case where such
activities, business or transaction does not violate any applicable Sanctions
law required to be observed, or in any manner that would result in the violation
of any Sanctions required to be observed by any party hereto.”

 

4

--------------------------------------------------------------------------------


 

(xviii)                 Section 5.13 of the Credit Agreement is hereby amended
by (x) deleting the text “First Amendment Effective Date” appearing in clause
(ii) therein and inserting the text “Second Amendment Effective Date” in lieu
thereof and (y) inserting the text “not in excess of the principal amount
thereof (except as grossed up for the customary fees and expenses incurred in
connection with such financing and except as a result of the capitalization or
accretion of interest)” immediately following the text “and any Refinancings
thereof”.

 

(xix)                       Clause (k) of Article VI of the Credit Agreement is
hereby amended by deleting the text “$55,000,000” and inserting the text
“$150,000,000” in lieu thereof.

 

(xx)                          Section 9.05 of the Credit Agreement is hereby
amended by adding the following new clause (h) in the appropriate alphabetical
order:

 

“(h)                           For purposes of determining withholding Taxes
imposed under FATCA, from and after the Second Amendment Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).”

 

(xxi)                       Section 10.03(b) of the Credit Agreement is hereby
amended by (i) deleting the comma immediately preceding sub-clause (C) therein
and inserting the text “or” immediately following the text “proceeds therefrom”
appearing therein, (ii) inserting the text “(x)” immediately following the text
“provided that” appearing therein and (iii) inserting the following text
immediately following the text “nonappealable judgment” appearing therein:

 

“and (y) in the case of legal fees and expenses, such indemnity shall be limited
to one counsel for all Indemnitees taken as a whole and, solely in the case of a
conflict of interest (as reasonably determined or perceived by the affected
Indemnitees), one additional counsel for all affected Indemnitees (or similarly
situated affected Indemnitees), in either case taken as a whole (and, if
determined by the Administrative Agent to be reasonably necessary, of one local
counsel in any relevant jurisdiction for all Indemnitees, taken as a whole, and,
solely in the case of a conflict of interest (as reasonably determined or
perceived by the affected Indemnitees), one additional local counsel for all
affected Indemnitees (or similarly affected Indemnitees), in either case taken
as a whole)”.

 

(xxii)                    Section 10.14 of the Credit Agreement is hereby
amended by (i) inserting the following text immediately following clause
(g) appearing therein: “, (h) on a confidential basis to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the credit facilities hereunder”, (ii) deleting
the text “ or (h)” appearing therein and inserting the text “ or (i)” in lieu
thereof and (iii) inserting the following sentence at the conclusion of the
first sentence therein: “In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent, Arrangers and the
Lenders in

 

5

--------------------------------------------------------------------------------


 

connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.”;

 

(xxiii)                 Article X of the Credit Agreement is hereby amended by
adding the following new Section 10.19 in the appropriate numerical order:

 

“Section 10.19 Electronic Execution of Assignments and Certain Other Documents. 
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Borrowing
Requests, Interest Election Requests, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it (which, as to form or format, shall include delivery of signature pages in
“.pdf” format electronically or by facsimile).”

 

(xxiv)                Schedule 1.01 of the Credit Agreement is hereby amended by
(x) restating in its entirety the Pricing Grid table appearing therein as
follows:

 

Index Debt Rating (in the order of
S&P/Moody’s/Fitch)

 

Facility
Fee

 

Applicable Margin for Eurodollar
Loans(1)

 

Greater than or equal to A+/A1/A+

 

5.0

 

57.5

 

A/A2/A

 

6.5

 

68.5

 

A-/A3/A-

 

7.5

 

80.0

 

BBB+/Baa1/ BBB+

 

10.0

 

90.0

 

Lower than or equal to BBB/Baa2/ BBB

 

12.5

 

100.0

 

 

and (y) in clause (b) of the proviso of the last sentence, deleting the text
“Lower than BBB-/Baa3/BBB-” appearing therein and inserting the text “Lower than
or equal to BBB/Baa2/BBB” in lieu thereof.

 

--------------------------------------------------------------------------------

(1)                                 The Applicable Margin for ABR Loans will be
an amount equal to the Applicable Margin for Eurodollar Loans less 100 basis
points, but in no event shall the Applicable Margin be less than zero.

 

6

--------------------------------------------------------------------------------


 

(xxv)                   Schedules 2.01 and 10.01 of the Credit Agreement are
hereby restated in their entirety by Schedules 2.01 and 10.01, respectively,
attached hereto

 

(xxvi)                Exhibits A, B, D and E to the Credit Agreement are hereby
amended by deleting each reference to “Deutsche Bank AG New York Branch”
appearing therein and inserting the text “Bank of America, N.A.” (or in the case
of any signature blocks thereto, “BANK OF AMERICA, N.A.”) in lieu thereof.

 

2.                                      Joinder of New Banks; Bank Reallocation;
Acknowledgments of Lenders.

 

(i)                                     Effective as of the Second Amendment
Effective Date (x) each Lender identified on Schedule 2.01 hereto as an
“Additional Lender” hereby joins in, becomes a party to, and agrees to comply
with and be bound by the terms and conditions of the Credit Agreement as a
Lender thereunder and under each and every other Loan Document to which any
Lender is required to be bound, to the same extent as if such Additional Lender
were an original signatory thereto and (y) each Additional Lender’s Commitment
is in the amount set forth on Schedule 2.01 attached hereto. Each Additional
Lender hereby appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto. Each Additional Lender represents and warrants that (A) it has received
a copy of the Credit Agreement and copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and to become a Lender, on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (B) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to become a Lender, and (C) it satisfies the requirements,
if any, specified in the Credit Agreement that are required to be satisfied by
it in order to become a Lender. Each Additional Lender agrees that (I) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (II) it will perform in accordance with
their terms all of their obligations which by the terms of the Loan Documents
are required to be performed of it as a Lender.  Each party hereto hereby
acknowledges and agrees that, with respect to the Commitment assumed by each
Additional Lender hereunder, this Second Amendment shall be deemed to be, and
operate as, an Assignment and Assumption for purposes of Section 10.04(b) of the
Credit Agreement.

 

(ii)                                  Effective as of the Second Amendment
Effective Date (as defined below), each Lender agrees that its Commitments shall
be the amounts set forth opposite such Lender’s name on Schedule 2.01 as amended
by this Second Amendment.

 

(iii)                               Effective as of the Second Amendment
Effective Date, the Guarantor, the Borrower, the Existing Administrative Agent
and each Lender hereby acknowledge and agree that BofA shall be appointed
(without any requirement for any further consent of the Required Lenders) and
succeed as Administrative Agent in accordance with the provisions of the Credit

 

7

--------------------------------------------------------------------------------


 

Agreement (including Article VII thereof) and hereby consent to the entry by the
Existing Administrative Agent and the Successor Administrative Agent into the
Resignation and Appointment Agreement.

 

3.                                      Conditions Precedent to Effectiveness. 
This Second Amendment shall become effective on the date (the “Second Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

 

(i)                                     the Borrower, the Guarantor, the
Administrative Agent, the Existing Administrative Agent and the Lenders shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile, pdf or other electronic
transmission) the same to the Administrative Agent;

 

(ii)                                  all of the representations and warranties
contained in the Credit Agreement and other Loan Documents are true and correct
in all material respects on the Second Amendment Effective Date after giving
effect to this Second Amendment, with the same effect as though such
representations and warranties had been made on and as of the Second Amendment
Effective Date (it being understood and agreed that (x) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such specified date);

 

(iii)                               the Borrower shall have paid an amendment
fee in an amount equal to the product of (x) each Lender’s commitment amount,
multiplied by (y) the rate separately agreed with such Lender;

 

(iv)                              the Borrower shall have paid any reasonable
and documented out-of-pocket expenses of the Administrative Agent invoiced to
the Borrower at least 2 Business Days prior to the Second Amendment Effective
Date required to be paid or reimbursed pursuant to Section 10.03 of the Credit
Agreement, including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent;

 

(v)                                 the Administrative Agent shall have received
certified copies of the charter, by-laws and other constitutive documents of
each Obligor and of resolutions of the Board of Directors of each Obligor
authorizing this Agreement, together with incumbency certificates dated the date
of this Agreement evidencing the identity, authority and capacity of each Person
authorized to execute and deliver this Agreement and any other documents to be
delivered by each such Obligor pursuant hereto, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel;

 

(vi)                              the Administrative Agent shall have received
favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the date of this Agreement) of Weil Gotshal & Manges, LLP,
special New York counsel of the Obligors, which opinion shall be substantially
similar to the opinion delivered on the First Amendment Effective Date; and

 

8

--------------------------------------------------------------------------------


 

(vii)                           the Borrower, the Guarantor, the Administrative
Agent and the Existing Administrative Agent shall have signed a counterpart of
the Resignation and Appointment Agreement (whether the same or different
counterparts) and shall have delivered (including by way of facsimile, pdf or
other electronic transmission) the same to the Administrative Agent and such
Resignation and Appointment Agreement shall have become effective in accordance
with its terms substantially simultaneously with the Second Amendment Effective
Date.

 

4.                                      Representations and Warranties.  Each
Obligor represents and warrants to the Administrative Agent and the Lenders
that, as of the date of and after giving effect to this Second Amendment:

 

(i)                                     the execution, delivery and performance
of this Second Amendment have been duly authorized by all necessary action on
the part of each Obligor;

 

(ii)                                  this Second Amendment is a legal, valid
and binding obligation of each Obligor, enforceable against each Obligor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;

 

(iii)                               all of the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on the Second Amendment Effective Date after
giving effect to this Second Amendment, with the same effect as though such
representations and warranties had been made on and as of the Second Amendment
Effective Date (it being understood and agreed that (x) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such specified date); and

 

(iv)                              no Default or Event of Default has occurred
and is continuing.

 

5.                                      General Provisions.

 

(i)                                     Governing Law.  THIS SECOND AMENDMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(ii)                                  Execution in Counterparts.  This Second
Amendment may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which counterparts when
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  Delivery by telecopy or other
electronic image scan transmission of an executed counterpart of a signature
page to this Second Amendment shall be effective as delivery of an original
executed counterpart of this Second Amendment.  The Administrative Agent may
also require that any such documents and signatures delivered by telecopy or
other electronic image scan transmission be confirmed by a manually signed
original

 

9

--------------------------------------------------------------------------------


 

thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopy or
other electronic image scan transmission.  A complete set of counterparts shall
be lodged with the Borrower and the Administrative Agent.

 

(iii)                               Severability.  Any provision hereof which is
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without rendering the remaining provisions hereof invalid,
illegal or unenforceable in such jurisdiction and without affecting the
validity, legality or enforceability of any provision in any other jurisdiction.

 

(iv)                              Successors; Assignment.  The terms of this
Second Amendment shall be binding upon, and shall inure for the benefit of, the
parties hereto and their respective successors and assigns; provided that the
Borrower may not assign or transfer any of its rights, obligations or interest
hereunder without the prior written consent of each Lender, other than as
contemplated by Section 5.08 of the Credit Agreement.

 

(v)                                 Effect on Loan Documents.  (i) Except as
expressly set forth herein, this Second Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle the Borrower to receive consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

 

(vi)                              Reference to Amendment.  On and after the
Second Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and each
reference to the Credit Agreement in any other Loan Document shall be deemed a
reference to the Credit Agreement as modified hereby.  This Second Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.

 

*          *          *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to the
Credit Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first set forth above.

 

 

 

 

TYCO ELECTRONICS GROUP S.A.

 

 

 

 

 

 

 

By:

/s/ Mario Calastri

 

 

Name: Mario Calastri

 

 

Title: Director

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TE CONNECTIVITY LTD.

 

 

 

 

 

 

 

By:

/s/ Robert W. Hau

 

 

Name: Robert W. Hau

 

 

Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Mukesh Singh

 

 

Name: Mukesh Singh

 

 

Title: Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Angela Larkin

 

 

Name: Angela Larkin

 

 

Title: Assistant Vice President

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender and as Existing Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Ross Levitsky

 

 

Name: Ross Levitsky

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title: Vice President

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

NAME OF INSTITUTION

 

 

 

 

BNP PARIPAS

 

 

 

 

By:

/s/ Nicolas Rabier

 

 

Name: Nicolas Rabier

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Julien Pecoud-Bouvet

 

 

Name: Julien Pecoud-Bouvet

 

 

Title: Vice President

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Susan M. Olsen

 

 

Name: Susan M. Olsen

 

 

Title: Vice President

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

By:

/s/ Gene R. Riego de Dios

 

 

Name: Gene R. Riego de Dios

 

 

Title: Vice President

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Vanessa Kurbatskiy

 

 

Name: Vanessa Kurbatskiy

 

 

Title: Vice President

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name: Rebecca Kratz

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

The Bank of Nova Scotia

 

 

 

 

 

By:

/s/ Eugene Dempsey

 

 

Name: Eugene Dempsey

 

 

Title: Director

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

Bank of China, New York Branch

 

 

 

 

 

By:

/s/ Haifeng Xu

 

 

Name: Haifeng Xu

 

 

Title: Executive Vice President

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

Industrial and Commercial Bank of China Limited, New York Branch

 

 

 

By:

/s/ Linjia Zhou

 

 

Name: Linjia Zhou

 

 

Title: Executive Director

 

 

 

 

 

 

 

By:

/s/ Kan Chen

 

 

Name: Kan Chen

 

 

Title: Vice President

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

By:

/s/ Matthew Antioco

 

 

Name: Matthew Antioco

 

 

Title: Vice President

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

The Northern Trust Company

 

 

 

By:

/s/ Andrew Holtz

 

 

Name: Andrew Holtz

 

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

Wells Fargo Bank, N.A.

 

 

 

By:

/s/ Beth Rue

 

 

Name: Beth Rue

 

 

Title: Director

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

 

 

 

By:

/s/ Robert Grillo

 

 

Name: Robert Grillo

 

 

Title: Director

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

COMMERZBANK AG, NEW YORK BRANCH

 

 

 

By:

/s/ Diane L. Pockaj

 

 

Name: Diane L. Pockaj

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ M. Weinert

 

 

Name: M. Weinert

 

 

Title: Vice President

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

HSBC BANK USA, N.A.

 

 

 

By:

/s/ Alan Vitouch

 

 

Name: Alan Vitouch

 

 

Title: Director

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

Intesa Sanpaolo S.p.A. – New York Branch

 

 

 

By:

/s/ John J. Michalisin

 

 

Name: John J. Michalisin

 

 

Title: First Vice President

 

 

 

 

 

 

 

By:

/s/ Francesco Di Mario

 

 

Name: Francesco Di Mario

 

 

Title: F.V.P. & Head of Credit

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

Sumitomo Mitsui Banking Corporation

 

 

 

By:

/s/ David W. Kee

 

 

Name: David W. Kee

 

 

Title: Managing Director

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF JUNE 24, 2011 (AS AMENDED BY THE
FIRST AMENDMENT, DATED AS OF AUGUST 2, 2013), AMONG TYCO ELECTRONICS GROUP S.A.,
TE CONNECTIVITY LTD., THE VARIOUS LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION

 

 

 

Morgan Stanley Bank, N.A.

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

[Signature Page to Second Amendment to TE Connectivity Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Commitment

 

Bank of America, N.A.

 

$

111,000,000

 

BNP Paribas

 

$

111,000,000

 

Citibank, N.A.

 

$

111,000,000

 

Deutsche Bank AG New York Branch

 

$

111,000,000

 

JPMorgan Chase Bank, N.A.

 

$

111,000,000

 

Barclays Bank PLC

 

$

90,000,000

 

Goldman Sachs Bank USA

 

$

90,000,000

 

The Bank of Nova Scotia

 

$

90,000,000

 

Bank of China, New York Branch

 

$

75,000,000

 

Industrial and Commercial Bank of China Limited, New York Branch

 

$

75,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

75,000,000

 

The Northern Trust Company

 

$

75,000,000

 

Wells Fargo Bank, N.A.

 

$

75,000,000

 

Australia and New Zealand Banking Group Limited

 

$

50,000,000

 

Commerzbank AG, New York Branch

 

$

50,000,000

 

HSBC Bank USA, N.A.

 

$

50,000,000

 

Intesa Sanpaolo S.p.A — New York Branch

 

$

50,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

50,000,000

 

Morgan Stanley Bank, N.A. (Additional Lender)

 

$

50,000,000

 

Total Commitments

 

$

1,500,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.01

 

LENDER ADDRESSES

 

Lender

 

Address

Bank of America, N.A.

 

Administrative Agent’s Office

 

 

(for payments and requests for credit extensions):

 

 

Bank of America, N.A.

 

 

901 Main Street

 

 

Dallas, Texas 75202

 

 

Attention: Ramon Gomez

 

 

Telephone: 972-338-3785

 

 

Fax: 214-290-8367

 

 

Email: ramon.gomez_jr@baml.com

 

 

 

 

 

Other Notices as Administrative Agent

 

 

Bank of America, N.A.

 

 

Agency Management

 

 

135 S LaSalle St

 

 

Mail Code: IL4-135-09-61

 

 

Chicago, IL 60603

 

 

Attention: Angela Larkin

 

 

Telephone: 312-828-3882

 

 

Fax: 877-206-8409

 

 

Email: angela.larkin@baml.com

 

 

 

BNP Paribas

 

787 Seventh Avenue, 7th Floor

 

 

New York, NY 10019

 

 

Telephone: (212) 841-3128

 

 

Email: julie.gauduffe@us.bnpparibas.com

 

 

 

Citibank, N.A.

 

388 Greenwich Street, 32nd Floor

 

 

New York, NY 10013

 

 

 

Deutsche Bank AG New York Branch

 

For borrowings, paydowns, interest, fees, etc.:

 

 

 

 

 

5022 Gate Parkway Suite 100

 

 

Jacksonville, FL 32256

 

 

 

 

 

For all other notices:

 

 

 

 

 

60 Wall Street

 

 

New York, NY 10005

 

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A.

 

Prestige Tech Park, Floor 4

 

 

Sarjapur Outer Ring Rd, Vathur Hobli

 

 

Bangalore, India 560 087

 

 

Attention: Josemon Varghese

 

 

Fax: 201-244-3885

 

 

 

Barclays Bank PLC

 

745 7th Avenue

 

 

New York, NY 10019

 

 

 

Goldman Sachs Bank USA

 

Michelle Latzoni

 

 

c/o GOLDMAN SACHS BANK USA

 

 

200 West Street

 

 

New York, NY 10282

 

 

Telephone: 212-934-3921

 

 

Email: gsd.link@gs.com

 

 

 

The Bank of Nova Scotia

 

Samer Aboul-Naja

 

 

GWO - US Corporate Loan Operations

 

 

Scotiabank

 

 

720 King Street West, 2nd Floor,

 

 

Toronto, Ontario, Canada M5V 2T3

 

 

Telephone: 416 866 3636

 

 

Fax: 212 225 5709

 

 

Email: Samer.Aboul-Naja@scotiabank.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

Derrik Chen

 

 

US Corporate Banking

 

 

Scotiabank

 

 

650 West Georgia Street, 18th Floor, Vancouver, BC Canada V6B 4N7

 

 

Email: derrik.chen@scotiabank.com

 

 

 

Bank of China, New York Branch

 

John Shen, VP or Jing Xu, AVP

 

 

Bank of China, New York Branch

 

 

410 Madison Avenue

 

 

New York, NY 10017

 

 

 

Industrial and Commercial Bank of China Limited, New York Branch

 

Brian Foley

 

Director, Corporate Banking

 

 

Industrial and Commercial Bank of China Ltd., New York Branch

 

 

725 5th Avenue, 20/F New York NY 10022

 

 

Tel: (646) 381-6667 | Mobile: (646) 831-6723

 

--------------------------------------------------------------------------------


 

 

 

Email: brian.foley@us.icbc.com.cn

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

1251 Avenue of the Americas

 

 

New York, NY 10020

 

 

 

The Northern Trust Company

 

For all funding notices, payments and rate changes:

 

 

 

 

 

The Northern Trust Company

 

 

50 S. LaSalle Street

 

 

Chicago, IL 60603

 

 

Fax: 312-630-1566

 

 

 

 

 

For all other notices:

 

 

 

 

 

Andrew Holtz

 

 

50 South LaSalle Street

 

 

Suite M-28

 

 

Chicago, IL 60603

 

 

 

Wells Fargo Bank, N.A.

 

For all borrowing related notices:

 

 

 

 

 

Wholesale Loan Services — Roanoke Loan Center

 

 

7711 Plantation Road

 

 

MAC R4057-017

 

 

Roanoke, VA 24019

 

 

Telephone: 540-759-3195

 

 

Fax: 866-270-7214

 

 

Email: RKELCLNSVMEMBERSYNDICATION@WELLSFARGO.COM

 

 

 

 

 

With a copy to:

 

 

 

 

 

Beth Rue

 

 

One South Broad Street, 8th Floor

 

 

Philadelphia, PA 19107

 

 

Telephone: 267-321-6619

 

 

Fax: 267-321-6700

 

 

Email: beth.rue@wellsfargo.com

 

 

 

 

 

For all other notices:

 

 

 

 

 

Beth Rue

 

 

One South Broad Street, 8th Floor

 

 

Philadelphia, PA 19107

 

--------------------------------------------------------------------------------


 

 

 

Telephone: 267-321-6619

 

 

Fax: 267-321-6700

 

 

Email: beth.rue@wellsfargo.com

 

 

 

Australia and New Zealand Banking Group Limited

 

Australia and New Zealand Banking Group Limited

 

277 Park Avenue, 31st Floor

 

 

New York, NY 10172

 

 

 

Commerzbank AG, New York Branch

 

Commerzbank AG

 

 

225 Liberty Street, FL 32

 

 

New York, NY 10281

 

 

 

HSBC Bank USA, N.A.

 

Joshua Gretton

 

 

452 5th Avenue, Floor 8

 

 

New York, NY 10018

 

 

 

Intesa Sanpaolo S.p.A — New York Branch

 

One William Street

 

 

New York, NY 10004

 

 

Attention: John Michalisin

 

 

 

Sumitomo Mitsui Banking Corporation

 

Eugene Nirenberg

 

 

Media, Telecom & Technology Finance

 

 

Sumitomo Mitsui Banking Corporation (SMBC)

 

 

277 Park Avenue

 

 

New York, NY 10172

 

 

Phone: 212-224-4227

 

 

Mobile: 917-455-4713

 

 

eugene_nirenberg@smbcgroup.com

 

 

 

Morgan Stanley Bank, N.A.

 

Morgan Stanley Loan Servicing

 

 

1300 Thames Street Wharf, 4th floor

 

 

Baltimore, MD 21231

 

 

Telephone: 443-627-4335

 

 

Fax: 718-233-2140

 

 

msloanservicing@morganstanley.com

 

--------------------------------------------------------------------------------